STURGIS, J.
(concurring.) — In concurring in the result reached, I wish to say this: The Rumely Products Company was organized to sell the products manufactured by the M. Rumely Company. Practically all the products manufactured by the Rumely Company were sold to and then by the Products Company, and all the business of the Products Company was selling the products manufactured by the Rumely Company. Such was the contract between them, and the cream separators now in question were manufactured by the Rumely Company and sold by the Products Company. The contract further provided that the Rumely Com*26pany warranted its products to the Products Company and that the Products Company should sell under the same warranty so that the breach of warranty plead by defendant as purchaser of these separators is. a breach of the warranty of both compánies. The contract further provides that all credit sales made by the Products Company should be first affirmed by the Rumely Company, and all sale notes taken by the Products Company should be turned over to and taken over by the Rumely Company, so that all such notes became in effect and in fact payable to and were collected by the Rumely Company. Under these facts, which are undisputed, the question of innocent purchaser is out of the case as a matter of law, and the ease should be retried on that theory. [State Bank v. Railroad, 172 Mo. App. 662, 676, 115 S. W. 1111.]